Case 5:16-cv-10444-JEL-MKM ECF No. 901 filed 07/17/19   PageID.24009   Page 1 of 1




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  In re Flint Water Cases.               Judith E. Levy
                                         United States District Judge
  ________________________________/

  This Order Relates To:

  ALL CASES

  ________________________________/

    ORDER REGARDING MATTERS DISCUSSED DURING THE
      JULY 16, 2019 TELEPHONIC STATUS CONFERENCE

       On July 16, 2019, the Court held a telephonic status conference to

 discuss the appointment of negotiating sub-class counsel. Pursuant to

 that discussion, class plaintiffs are ordered to file a motion seeking the

 appointment of negotiating sub-class counsel by July 29, 2019. Parties

 wishing to respond may do so by August 5, 2019, if at all.

       IT IS SO ORDERD.

 Dated: July 17, 2019                     s/Judith E. Levy
      Ann Arbor, Michigan                 JUDITH E. LEVY
                                          United States District Judge
